DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.

Response to Arguments
Applicant’s amendments to claims have overcome the previous 112 rejections. 
Applicant’s amendments have overcome the rejection under Mark and claim 26 rejection of .Goodrich
Applicant's arguments regarding the rejection under Goodrich filed 1/6/2022 have been fully considered but they are not persuasive. 
In regards to claim 10, Applicant argues that the prior art does not show that the lower portion of the plate includes a lower surface configured to provide a seal between the plate and a skin surface. Specifically, Applicant states that the channels extend through and are enclosed within a central portion of the plate and are not formed in the lower portion. Examiner disagrees. Depending on the orientation of the plate, the suction ports in Goodrich can be considered as 
While it can be clearly seen in Applicant’s drawings that the device is different than the art (such as fig. 15), the way it is currently claimed allows the prior art to read on the claimed invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “a plurality of intersecting channels” in line 2. It is not clear if this is a new instance of channels or is part of the “at least one elongated channel” mentioned in claim 10.
Claim 26 recites the limitation "the same pattern" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,241,658 (Goodrich).
In regards to claim 10 and 13, the preamble recites that the device is for creating suction blisters, which is an intended use. None of the additional limitations claimed are tied to the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Goodrich discloses a device capable of creating suction blisters via suction ports (12, 24). Figures 1-8 show the structure of the device which shows the following:
an arrangement with at least one elongated channel that extends longitudinally across a plate (secondary channels (14) are in retractor plate (8); column 2, line 48 - column 3, line 35); and

wherein the arrangement comprises a plurality of intersecting channels (Figures 3 and 6 show that the plurality of elongated channels intersect with the conduit.). 
The term “lower portion” is an arbitrary designation. As shown in figure 4, the secondary channels (14) run through and across the center of the plate. The lower portion could be defined as the portion where the channel begins to the plate’s surface or the part where the primary channel (18) splits into the secondary channels (14). Alternatively the device can be turned in a manner similar to figure 7 where the channels face down. The bent section can be considered as the lower portion. 
The suction ports in Goodrich can be considered as being on the lower portion of the plate and point of contact of the ports on the plate with the skin can be considered as the lower surface and the suction forming a vacuum seal between the plate and a skin surface, thus making the configuration naturally configured to provide the claimed seal.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,241,658 (Goodrich).
In regards to claims 11 and 12, Goodrich discloses the limitations of claim 10. In addition, as shown in figures 3 and 6, the arrangement has a plurality of channels. It is also stated by Goodrich that the retractor is used in minimally invasive procedures which puts the device size in the mm range. This would make the distance of adjacent channels fall within the mm ranges. In addition, Applicant’s specification has not specified how the claimed distance solves a stated problem, provides an advantage, or is used for a particular purpose. One of ordinary skill in the art, furthermore, would have expected the device of Goodrich and Applicant’s invention to perform equally well with either the spacing shown by Goodrich or the claimed 2 or 4 mm spacing because the all the mentioned spacing dimensions would be capable of performing the same function of creating a suction blister.
Thus it would be prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Goodrich as specified in claims 11 and 12 because such a modification would have been considered a mere design consideration which fails to patentably distinguish of the prior art of Goodrich.

Allowable Subject Matter
Claim 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 26, the prior art of record does not teach or suggest a device, as claimed by Applicant, that has an arrangement comprising at least one elongated channel that intersects a lower surface of a plate and forms a blister pattern provided in a lower portion; and a conduit intersecting one of the at least one elongated channels, wherein the conduit is configured to provide a vacuum source in pressure communication with at least one elongated channel to form suction blisters having the blister pattern, in skin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791   

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791